     Case 1:19-cv-01598-DAD-SKO Document 9 Filed 08/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12   LISA STOCK,                                       No. 1:19-cv-01598-NONE-SKO
13                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
14           v.                                        CASE FOR FAILURE TO COMPLY WITH
                                                       THE COURT’S ORDERS AND FAILURE
15   STANISLAUS COUNTY, et al.,                        TO STATE A CLAIM
16                       Defendants.                   (Doc. No. 8)
17

18

19         On November 8, 2019, plaintiff, proceeding pro se, filed a complaint against defendants

20 under 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff also filed a motion to proceed in forma pauperis,

21 which was granted on December 16, 2019. (Doc. Nos. 2, 4.)

22         On January 14, 2020, the assigned magistrate judge screened plaintiff’s complaint and

23 found that plaintiff failed to state a cognizable claim under 42 U.S.C. § 1983 against any of the

24 defendants. (Doc. No. 5.) The magistrate judge granted plaintiff 21 days to file an amended

25 complaint to cure the deficiencies identified in the screening order. To date, plaintiff has not filed

26 an amended complaint and the time do so has passed.
27         On May 11, 2020, the magistrate judge directed plaintiff to show cause within 21 days why

28 the case should not be dismissed for his failure to comply with the January 14, 2020 order, and
     Case 1:19-cv-01598-DAD-SKO Document 9 Filed 08/12/20 Page 2 of 2


 1 warned plaintiff that if he did not respond to the order, a recommendation would issue that the

 2 action be dismissed. (Doc. No. 7.) Plaintiff failed to respond to the order to show cause by the

 3 deadline and has not filed a response to date.

 4         In accordance with 28 U.S.C. § 636 and Local Rule 302, on July 1, 2020, the assigned
 5 magistrate judge issued findings and recommendations recommending that this action be

 6 dismissed because plaintiff failed to comply with the order to show cause, failed to comply with

 7 other court orders, and failed to state a claim in the complaint. (Doc. No. 8.) The findings and

 8 recommendations were mailed to plaintiff’s address on the docket and contained notice that any

 9 objections were to be filed within 21 days. (Id.) No objections have been filed.

10         Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo
11 review of the case. Having carefully reviewed the entire file, the court finds that the findings and

12 recommendations are supported by the record and proper analysis.

13                                                 ORDER
14         Accordingly, IT IS HEREBY ORDERED that:
15              1. The findings and recommendations dated July 1, 2020 (Doc. No. 8), are adopted in
16                 full;
17              2. This action is dismissed with prejudice due to plaintiff’s failure to comply with
18                 court orders and failure to state a claim; and
19              3. The Clerk of Court is directed to assign a district judge to this case and thereafter
20                 close the case.
21
     IT IS SO ORDERED.
22

23     Dated:     August 11, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                      2
